May 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                          TERRY DON BOOKER, Appellant

NO. 14-12-00072-CR                         V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is REFORMED to reflect administrative fees are
assessed in the amount of $2,906.00.

      The Court orders the judgment AFFIRMED as REFORMED, and orders this
decision certified below for observance.